Case 1:19-mj-07426-JCB Document 1-1 Filed 10/30/19 Pagei1of5 .

AFFIDAVIT OF SPECIAL. AGENT WILLIAM PHELAN
"J, William Phelan, state:
INTRODUCTION AND AGENT BACKGROUND

1. Jama Special Agent with the United States Department of Treasury Inspector
General for Tax Administration (TIGTA) ‘and have been employed as a Special Agent since
2010. I am currently assigned to the Andover Internal Revenue Service (IRS) Campus. Asa
Special Agent of TIGTA, lam charged with investigating threats made to the IRS,
impersonation of the IRS, and internal IRS investigations. Prior to becoming a. Special Agent .
with TIGTA, I investigated passport and visa fraud, human trafficking, and protective
intelligence investigations with the United States Department of State's Bureau of Diplomatic
Security Service (DSS). |

2. I have received extensive training on investigating federal crimes both in the
classroom and on-the-job. I have a Bachelor of Science degree in History from the University
of Massachusetts. J ama graduate of the Criminal Investigator Training Program and the DSS
Special Agent Training Program at the Federal Law Enforcement Training Center.

3. [have directed and participated. in investigations involving violations of Title 18,
and during my investigations, I have conducted dozens of criminal arrests, and seized evidence ©
of violations of law.

4, . This affidavit is submitted in support of a criminal complaint charging SHAWN |
RICHARDSON (“RICHARDSON”) with Telephone Threat to injure by Means of an |
Explosive, in violation of 8 U.S.C. § 844(e). |

| 5S. Since this affidavit is being submitted for the limited purposes of establishing
probable cause that RICHARDSON committed the above-referenced violation, I have not -

1
Case 1:19-mj-07426-JCB Document1-1 Filed 10/30/19 Page 2 of 5

included each fact known to me concerning this investigation. The foregoing facts are based
on my personal participation in this investigation, as well as information and reports provided
‘to me by other agents of TIGTA.

6. As explained more fully below, on October 29, 2019, RICHARDSON, of Lowell
Massachusetts, made various threats to U.S. government employees both telephonically anid.in .
- person. I have personally reviewed the recording of the telephonic threat made to the IRS, and
was present for the in-person threats made to federal employees. In both cases,
RICHARDSON stated: that he would commit various acts of violence towards to the IRS and
| its employees, police officers, and specifically stated that he would bomb the IRS office
: located at 900 Chelmsford Street in Lowell Massachusetts. |

7. On October 29, 2019, at approximately 08:45 a.m., RICHARDSON called the
IRS to inquire about a tax question. RICHARDSON’S call was routed to the IRS Brookhaven
Service Center in Holtsville, New York. The phone call was recorded. I have reviewed its
contents. At the beginning of the phone call, RICHARDSON provided his name, date of
birth,. address, and social security number to verify his identity. During the phone call,
RICHARDSON became extremely agitated due to his financial situation and made various
violent and specific threats towards the Internal Revenue Service, its employees, and law

enforcement. —

8. Among the statements were the following : : (This is not an exhaustive and
comprehensive list of threatening statements made during the phone call, however itis an
accurate representation of other comments s made during the approximately 40 min phone call.)

a. “Youcan explain to your fellow people why they got destroyed because I will -

‘bomb the fuck out of the IRS.”
\

Case 1:19-mj-07426-JCB Document 1-1 Filed 10/30/19 Page 3 of 5

b. In regard to when the bomb will explode RICHARDSON stated, “If they put
me in jail, immediately”. “1 have not made it yet, I have to go toHome .
Depot and get some Nitro and geta few other things. And then deposit it
myself and then blow myself up with the bomb because it doesn’t really
matter.” , .

c “This is not a joke. IRS needs to be destroyed.”

d. “Send the pigs over and they will die like everyone else or I will die I do not
care.” - : 7 |
e. “I talked to my manager and he doesn’t want me going into work and beat —
the fuck out of éveryoné else. Theré is an IRS department in the CrossPoint
Towers and I would go up there and rip them to pieces.”
°9. On October 29, 2019, at approximately 4:39 p.m. RICHARDSON called TIGTA, SA:
Thomas Morley. RICHARDS ON stated he was. aware that law enforcement wanted to speak
with hiva, and was home, but refused to answer when law enforcement had knocked on his -
door at 1:00 p.m. RICHARDSON further advised that he would talk on the telephone, but
would not open his door because, “You're a government assassin hereto kill me.” During the
phone call, RICHARDSON told SA Morley that the IRS was stealing his money. |

| _ RICHARDSON became enraged regarding his financial situation, and blamed the

government for ruining his life. RICHARDSON. acknowledged that he made. the threatening
phone cail to the IRS that morning, and reiterated that he did not currently have a bomb but -
that he would make one and blow up the IRS. He stated that the IRS needed to be destroyed
as it was ruining people’s lives, and that he would destroy it. After making various similar

threats, RICHARDSON abruptly disconnected the phone call. -
Case 1:19-mj-07426-JCB Document1-1 Filed 10/30/19 Page 4 of 5

10. On October 29, 2019, at approximately 4:59 p.m. RICHARDSON called TIGTA,
_SA Thomas Morley again. RICHARDSON stated that he was calm and ready to die that night.
According to RICHARDSON either Special Agents would enter his apartment and kill him, or
he would come out of the apartment and kill them. He went on to say that he contacted his two ~
children to say goodbye to them as he knew he would die that night. RICHARDSON then said
he was ready for the agents to come in and kill him. RICHARDSON again restated his intent to
use a bomb to blow up the IRS, and stated that he would not be dissuaded. RICHARDSON
was resolute in destroying the IRS‘and killing its employees. RICHARDSON then began to cry
and hung up the phone.
11. On October 29, 2019 at approximately 5:15 p.m. SA Thomas Morley, Lowell
Police Department (LPD) Officer Giraldo, LPD Officer Sullivan and myself made contact with
RICHARDSON at his residence and, with his consent, entered his apartment. During the |
conversation, RICHARDSON stated again that the IRS was ruining his life, and that he would
do whatever he could to destroy the IRS and the US government. RICHARDSON stated that
the only way to achieve this would be through violent means. SA Morley told RICHARDSON
that threatening the IRS was a crime. RICHARDSON replied that what the IRS did to him was

a crime, and that he would continue to seek retribution through violence, as his only option.
Case 1:19-mj-07426-JCB Document 1-1 Filed 10/30/19 Page 5 of5

12. Based on the information set out above, I believe probable cause exists to

conclude that on October 29, 2019, RICHARDSON 18 U.S.C. § 844 (e), Telephone Threat to
Zw

Injure by Means of an Explosive. x a a

?

oe a 1

fo Ce \
WILLIAM PHELAN
Special Agent
United States Department of Treasury Inspector
General for Tax Administration

Sworn to before me this 30th day of October, 2019.

HON. JENNIFER C. BOAL
United States Magistrate Judge

District of Massachusetts

 
